

116 HR 2508 IH: Better Respiration through Expanding Access to Tele-Health Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2508IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Thompson of California (for himself, Mr. Cox of California, Mr. Carter of Georgia, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a pilot program to include respiratory therapists as telehealth practitioners under
			 the Medicare program.
	
 1.Short titleThis Act may be cited as the Better Respiration through Expanding Access to Tele-Health Act or the BREATHE Act. 2.Pilot program for including respiratory therapists as telehealth practitioners under the Medicare program (a)In generalBeginning not later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a 3-year pilot program under title XVIII of the Social Security Act with respect to furnishing telehealth disease management services to eligible telehealth individuals who are diagnosed with chronic obstructive pulmonary disease for purposes of determining the value of including qualifying respiratory therapists as telehealth practitioners under the Medicare program to improve health outcomes for, reduce unnecessary emergency department visits and hospital admissions and readmissions of, and lower the cost of care provided to such individuals.
 (b)Telehealth accessUnder the pilot program, coverage shall be provided under title XVIII of the Social Security Act for telehealth disease management services furnished to eligible telehealth individuals who are diagnosed with chronic obstructive pulmonary disease by applying section 1834(m) of such Act (42 U.S.C. 1395m(m)), as if—
 (1)the reference in paragraph (1) of such section to a practitioner (as described in section 1842(b)(18)(C)) were a reference to a practitioner (as defined in paragraph (4)(E)); (2)paragraph (2)(B) of such section does not apply to any site that satisfies the definition of the term originating site applied pursuant to paragraph (3) and that would not otherwise be included as an originating site without application of such paragraph;
 (3)the definition under paragraph (4)(C) of such section for the term originating site included as a site described in clause (ii) of such paragraph the place of residence of such individual, regardless of whether such place of residence satisfies the conditions described in subclause (I), (II), or (III) of clause (i) of such paragraph; 
 (4)the definition in paragraph (4)(E) of such section for the term practitioner included qualifying respiratory therapists; and (5)the definition in paragraph (4)(F) of such section for telehealth services included the following HCPCS codes 98960, 94664, 99406, 99407, and 99091.
 (c)Payment modifierFor purposes of the pilot program, the Secretary shall establish a payment modifier to ensure the collection of data relevant to telehealth disease management services furnished directly by a qualifying respiratory therapist to eligible telehealth individuals who are diagnosed with chronic obstructive pulmonary disease.
 (d)ReportNot later than one year after the last date of the pilot program, the Secretary of Health and Human Services shall submit to Congress a report on the findings of the program, including if acute care interventions were reduced and the health status of eligible telehealth individuals who are diagnosed with chronic obstructive pulmonary disease was improved based on the lower utilization of services.
 (e)DefinitionsFor purposes of this section: (1)The term eligible telehealth individual has the meaning given such term in section 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)).
 (2)The term qualifying respiratory therapist means a respiratory therapist who— (A)is credentialed by a national credentialing board recognized by the Secretary of Health and Human Services;
 (B)if applicable, is licensed in the State in which the therapist furnishes the services involved; (C)holds the credential of Registered Respiratory Therapist; and
 (D)has a minimum of a bachelor’s degree or other advanced degree in biological or health science. (3)The term telehealth disease management services means any of the following disease management services furnished via a telecommunications system by a qualifying respiratory therapist:
 (A)Self-management education and training. (B)Demonstration and evaluation of inhaler techniques.
 (C)Smoking cessation counseling. (D)Remote patient monitoring.
					